DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clingman et al (“Clingman”) (US 20150090356 A1).
For claim 1, Clingman discloses an apparatus (Figs. 2-11), comprising: a multi-segment chine (Fig. 10, blade 200 has two distinct segments) coupled to a nacelle (nacelle is defined as “a streamlined enclosure on an aircraft”, see https://www.merriam-webster.com/dictionary/nacelle; therefore wing 102 is considered a nacelle), the multi-segment chine including a first segment (Fig. 10, the larger, right side of blade 200) and a second segment (Fig. 10, the left side of blade 200, also called flange 1000), Fig. 2, blade 200 is oriented to the flow of fluid 205, which defines fore-aft direction of aircraft), the first segment rotatable relative to the nacelle about an axis of rotation (Para 0036, “blade 200 rotates about the axis of rotation 602”), the axis of rotation substantially perpendicular to a plane of the first segment defined by an outer mold line of the first segment (Fig. 6, axis of rotation 602 is perpendicular to the surface of 200 marked by the numeral 200), the second segment fixedly (fixed is defined as “fasten, fix, secure (cause to be firmly attached)”, see http://wordnetweb.princeton.edu/perl/webwn?s=fixed, therefore a pivot point would be considered fixedly couples as it secures the components) coupled to the nacelle (Fig. 5. flange portion of blade 200 is at least coupled by intermediate members to wing 102), the second segment oriented along the fore-aft direction (Fig. 2, blade 200 is oriented to the flow of fluid 205, which defines fore-aft direction of aircraft), the second segment substantially coplanar with the first segment (Fig. 2, segments are coplanar).
For claim 2, Clingman discloses the apparatus of claim 1, wherein the first segment is a leading segment of the multi-segment chine, and the second segment is a trailing segment of the multi-segment chine (Para 0023, “the first wing 102 may include a row of blades, a symmetrical and/or an asymmetrical array of blades and/or blades arranged in any other pattern to generate vortexes in the fluid flowing adjacent any portion(s) of the surface 204”; a symmetrical array of blades includes an orientation in which the first segment is a leading segment and the second segment is a trailing segment).
For claim 3, Clingman discloses the apparatus of claim 1, wherein the fore-aft direction is substantially parallel to a central axis of the nacelle (Para 0023, “blade 200 of FIG. 2 is substantially parallel to a direction of flow 205 of fluid”, the direction of flow over a wing is substantially parallel to the principal roll axis of an aircraft and its wing).
For claim 4, Clingman discloses the apparatus of claim 1, wherein the first segment is rotatable between a first position and a second position (Para 0021, “to rotate the blade to and from the retracted position and/or the deployed position”), the second position angularly displaced from the first position (Para 0020, “an edge of the blade may be substantially flush with the surface when the blade is in the retracted position, and the edge may be angled away from the surface when the blade is in the deployed position”).
For claim 5, Clingman discloses the apparatus of claim 4, wherein the first segment is positioned within a slot formed in an outer surface of the nacelle (Fig. 2, slot 206), the slot oriented along the fore-aft direction (Fig. 2, oriented along the flow of air 205), the first segment rotatable within the slot between the first position and the second position (Para 0036, “blade 200 rotates about the axis of rotation 602 from the retracted position (FIG. 2) to the deployed position (FIG. 7)”).
For claim 6, Clingman discloses the apparatus of claim 4, wherein the first position is a deployed position and the second position is a stowed position (Para 0036, “blade 200 rotates about the axis of rotation 602 from the retracted position (FIG. 2) to the deployed position (FIG. 7)”).
For claim 7, Clingman discloses the apparatus of claim 6, wherein a portion of the first segment extends outwardly from an outer surface of the nacelle when the first segment is in the deployed position (Para 0041, “blades that are deployed through slots in the surface to extend into and/or through a boundary layer of the fluid”), and the portion of the first segment is retracted inwardly from the outer surface of the nacelle when the first segment is in the stowed position (Para 0041, “When the generation of vortexes in the fluid is not desired, the blades of the example vortex generators disclosed herein may be retracted to be substantially flush with the surface”).
For claim 8, Clingman discloses the apparatus of claim 4, wherein the multi-segment chine is configured to: generate a first vortex when the first segment is in the first position (Para 0019); and generate a second vortex when the first segment is in the second position (Para 0020, the blade may be “positioned and/or moving between the retracted position and the deployed position”, which would constitute a second, retracted position in which part of the blade would be extended from the surface and would generate a second vortex), the second vortex differing from the first vortex (the vortices would necessarily be different by nature of the differing position of the blade relative to the air).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clingman in view of Jain et al (“Jain”) (US 20080267762 A1).
For claim 9, Clingman discloses the apparatus of claim 1, further comprising: an actuation mechanism operatively coupled to the first segment (Para 0032, “the blade 200 is rotatably coupled to the bimorph actuator 300”), the actuation mechanism configured to rotate the first segment about the axis of rotation (Para 0036, “As a result, the example blade 200 rotates about the axis of rotation”); but fails to teach a controller operatively coupled to the actuation mechanism, the controller configured to control the actuation mechanism.
Fig. 7, controller 62 coupled to actuator 56).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Clingman by having a controller operatively coupled to the actuation mechanism, the controller configured to control the actuation mechanism as disclosed by Jain. One of ordinary skill in the art would have been motivated to make this modification to selectively move the first segment in response to varying flight conditions in order to provide optimal vortex generation.
For claim 10, Clingman as modified discloses the apparatus of claim 9, but fails to disclose wherein the controller is configured to command the actuation mechanism to rotate the first segment in response to the controller detecting at least one of a first threshold parameter associated with an angle of attack of an aircraft to which the nacelle is coupled, a second threshold parameter associated with a leading edge device of a wing of the aircraft, a third threshold parameter associated with a trailing edge device of the wing, a fourth threshold parameter associated with an attitude of the aircraft, a fifth threshold parameter associated with an altitude of the aircraft, a sixth threshold parameter associated with an airspeed of the aircraft, or a seventh threshold parameter associated with a Mach number of the aircraft.
However Jain teaches that the controller is configured to command the actuation mechanism to rotate the first segment (Para 0037, “The sensor 61 detects the operability condition and communicates with the controller 62 to pivot the airflow 50 about the pivot mount 64 via the actuator assembly 56”) in response to the controller detecting at least one of a first threshold parameter associated with an angle of attack of an aircraft to which the nacelle is coupled, a second threshold parameter associated with a leading edge device of a wing of the aircraft, a third threshold parameter associated with a trailing edge device of the wing, a fourth threshold parameter associated with an Para 0037, “the operability condition includes a cross-wind condition”, which is associated with the attitude of the aircraft relative to the wind), a fifth threshold parameter associated with an altitude of the aircraft, a sixth threshold parameter associated with an airspeed of the aircraft, or a seventh threshold parameter associated with a Mach number of the aircraft.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Clingman by having the controller configured to command the actuation mechanism to rotate the first segment in response to the controller detecting at least one of a first threshold parameter associated with an angle of attack of an aircraft to which the nacelle is coupled, a second threshold parameter associated with a leading edge device of a wing of the aircraft, a third threshold parameter associated with a trailing edge device of the wing, a fourth threshold parameter associated with an attitude of the aircraft, a fifth threshold parameter associated with an altitude of the aircraft, a sixth threshold parameter associated with an airspeed of the aircraft, or a seventh threshold parameter associated with a Mach number of the aircraft as disclosed by Jain. One of ordinary skill in the art would have been motivated to make this modification to selectively move the first segment in response to varying flight conditions in order to provide optimal vortex generation.
For claim 11, Clingman discloses a method, comprising: rotating a first segment (Fig. 6, the larger, right side of blade 200; rotatable about axis of rotation 602) of a multi-segment chine (Fig. 10, blade 200 has two distinct segments) coupled to a nacelle (nacelle is defined as “a streamlined enclosure on an aircraft”, see https://www.merriam-webster.com/dictionary/nacelle; therefore wing 102 is considered a nacelle), the first segment oriented along a fore-aft direction (Fig. 2, blade 200 is oriented to the flow of fluid 205, which defines fore-aft direction of aircraft), the first segment rotatable relative to the nacelle about an axis of rotation (Para 0036, “blade 200 rotates about the axis of rotation 602”), the axis of rotation substantially perpendicular to a plane of the first segment defined Fig. 6, axis of rotation 602 is perpendicular to the surface of 200 marked by the numeral 200), the second segment fixedly (fixed is defined as “fasten, fix, secure (cause to be firmly attached)”, see http://wordnetweb.princeton.edu/perl/webwn?s=fixed, therefore a pivot point would be considered fixedly couples as it secures the components) coupled to the nacelle (Fig. 5. flange portion of blade 200 is at least coupled by intermediate members to wing 102), the second segment oriented along the fore-aft direction (Fig. 2, blade 200 is oriented to the flow of fluid 205, which defines fore-aft direction of aircraft), the second segment substantially coplanar with the first segment (Fig. 2, segments are coplanar), but fails to disclose rotating a first segment relative to a second segment of the multi-segment chine.
However, Jain teaches rotating a first segment (Fig. 7, 50) relative to a second segment (Fig. 7, 60) of the multi-segment chine (Para 0036).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Clingman by rotating a first segment relative to a second segment of the multi-segment chine as disclosed by Jain. One of ordinary skill in the art would have been motivated to make this modification since a pivot point between the first and second segments would provide for more orientations of the chine for generating various vortices optimal for the flight conditions.
For claim 12, Clingman as modified discloses the method of claim 11, wherein the first segment is a leading segment of the multi-segment chine, and the second segment is a trailing segment of the multi-segment chine (Para 0023, “the first wing 102 may include a row of blades, a symmetrical and/or an asymmetrical array of blades and/or blades arranged in any other pattern to generate vortexes in the fluid flowing adjacent any portion(s) of the surface 204”; a symmetrical array of blades includes an orientation in which the first segment is a leading segment and the second segment is a trailing segment).
For claim 13, Clingman as modified discloses the method of claim 11, wherein the fore-aft direction is substantially parallel to a central axis of the nacelle (Para 0023, “blade 200 of FIG. 2 is substantially parallel to a direction of flow 205 of fluid”, the direction of flow over a wing is substantially parallel to the principal roll axis of an aircraft and its wing).
For claim 14, Clingman as modified discloses the method of claim 11, wherein rotating the first segment includes rotating the first segment between a first position and a second position, the second position angularly displaced from the first position (Para 0021, “to rotate the blade to and from the retracted position and/or the deployed position”; Para0038, “the first edge 208 is disposed at an angle”).
For claim 15, Clingman as modified discloses the method of claim 14, wherein the first segment is positioned within a slot formed in an outer surface of the nacelle (Fig. 2, slot 206), the slot oriented along the fore-aft direction (Fig. 2, oriented along the flow of air 205), the first segment rotatable within the slot between the first position and the second position (Para 0036, “blade 200 rotates about the axis of rotation 602 from the retracted position (FIG. 2) to the deployed position (FIG. 7)”).
For claim 16, Clingman as modified discloses the method of claim 14, wherein the first position is a deployed position and the second position is a stowed position (Para 0036, “blade 200 rotates about the axis of rotation 602 from the retracted position (FIG. 2) to the deployed position (FIG. 7)”).
For claim 17, Clingman as modified discloses the method of claim 16, wherein a portion of the first segment extends outwardly from an outer surface of the nacelle when the first segment is in the deployed position (Para 0041, “blades that are deployed through slots in the surface to extend into and/or through a boundary layer of the fluid”), and the portion of the first segment is retracted inwardly from the outer surface of the nacelle when the first segment is in the stowed position (Para 0041, “When the generation of vortexes in the fluid is not desired, the blades of the example vortex generators disclosed herein may be retracted to be substantially flush with the surface”).
For claim 18, Clingman as modified discloses the method of claim 14, further comprising: generating a first vortex via the multi-segment chine when the first segment is in the first position (Para 0019); and generating a second vortex via the multi-segment chine when the first segment is in the second position (Para 0020, the blade may be “positioned and/or moving between the retracted position and the deployed position”, which would constitute a second, retracted position in which part of the blade would be extended from the surface and would generate a second vortex), the second vortex differing from the first vortex (the vortices would necessarily be different by nature of the differing position of the blade relative to the air).
For claim 19, Clingman as modified discloses the method of claim 11, further comprising: an actuation mechanism operatively coupled to the first segment (Para 0032, “the blade 200 is rotatably coupled to the bimorph actuator 300”), the actuation mechanism configured to rotate the first segment about the axis of rotation (Para 0036, “As a result, the example blade 200 rotates about the axis of rotation”), but fails to disclose controlling an actuation mechanism via a controller operatively coupled to the actuation mechanism.
	However, Jain teaches controlling an actuation mechanism via a controller operatively coupled to the actuation mechanism (Fig. 7, controller 62 coupled to actuator 56).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Clingman by controlling an actuation mechanism via a controller operatively coupled to the actuation mechanism as disclosed by Jain. One of ordinary skill in the art would have been motivated to make this modification to selectively move the first segment in response to varying flight conditions in order to provide optimal vortex generation.
For claim 20, Clingman as modified discloses the method of claim 19, but fails to disclose wherein controlling the actuation mechanism includes commanding the actuation mechanism, via the controller, to rotate the first segment in response to the controller detecting at least one of a first 
However Jain teaches that controlling the actuation mechanism includes commanding the actuation mechanism, via the controller, to rotate the first segment (Para 0037, “The sensor 61 detects the operability condition and communicates with the controller 62 to pivot the airflow 50 about the pivot mount 64 via the actuator assembly 56”) in response to the controller detecting at least one of a first threshold parameter associated with an angle of attack of an aircraft to which the nacelle is coupled, a second threshold parameter associated with a leading edge device of a wing of the aircraft, a third threshold parameter associated with a trailing edge device of the wing, a fourth threshold parameter associated with an attitude of the aircraft (Para 0037, “the operability condition includes a cross-wind condition”, which is associated with the attitude of the aircraft relative to the wind), a fifth threshold parameter associated with an altitude of the aircraft, a sixth threshold parameter associated with an airspeed of the aircraft, or a seventh threshold parameter associated with a Mach number of the aircraft.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Clingman by having the controller configured to command the actuation mechanism to rotate the first segment in response to the controller detecting at least one of a first threshold parameter associated with an angle of attack of an aircraft to which the nacelle is coupled, a second threshold parameter associated with a leading edge device of a wing of the aircraft, a third threshold parameter associated with a trailing edge device of the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
ACTIVE FLOW CONTROL DEVICE AND METHOD FOR AFFECTING A FLUID BOUNDARY LAYER OF A WIND TURBINE BLADE by Abdallah et al (US 20110110777 A1) relates to a vortex generator with a rotatable and retractable blade.
Miniature Trailing Edge Effectors For Aerodynamic Control by Lee et al (US 20070221789 A1) relates to multiple configurations of rotatable fins for wing trailing edges.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN N M ZOHOORI whose telephone number is (571)272-7996.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA J MICHENER can be reached on (571)272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/COLIN ZOHOORI/Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642